Name: Commission Regulation (EC) No 899/2002 of 30 May 2002 opening an invitation to tender for the refund for the export of common wheat to all third countries except Poland, Estonia, Lithuania and Latvia
 Type: Regulation
 Subject Matter: cooperation policy;  trade;  trade policy;  plant product;  international trade
 Date Published: nan

 Avis juridique important|32002R0899Commission Regulation (EC) No 899/2002 of 30 May 2002 opening an invitation to tender for the refund for the export of common wheat to all third countries except Poland, Estonia, Lithuania and Latvia Official Journal L 142 , 31/05/2002 P. 0011 - 0013Commission Regulation (EC) No 899/2002of 30 May 2002opening an invitation to tender for the refund for the export of common wheat to all third countries except Poland, Estonia, Lithuania and LatviaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2),Having regard to Commission Regulation (EC) No 1501/95 of 29 June 1995 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals(3), as last amended by Regulation (EC) No 602/2001(4), and in particular Article 4 thereof,Whereas:(1) In view of the current situation on the cereals market, an invitation should be opened, in respect of common wheat to tender for the export refund provided for in Article 4 of Regulation (EC) No 1501/95.(2) The detailed procedural rules governing invitations to tender as regards the fixing of the export refund, are laid down in Regulation (EC) No 1501/95. The commitments on the part of the tenderer include an obligation to lodge an application for an export licence. Compliance with this obligation may be ensured by requiring tenderers to lodge a tendering security of EUR 12/t when they submit their tenders.(3) It is necessary to provide for a specific period of validity for licences issued under that invitation to tender. That period of validity must meet the needs of the world market for the 2002/03 marketing year.(4) In order to ensure that all those concerned are treated equally, it is necessary to lay down that the period of validity of the licences issued should be identical.(5) In order to ensure the smooth operation of the export tendering procedure it is appropriate to prescribe a minimum quantity to be tendered for and a time limit and form for the communication of tenders submitted to the competent authorities.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 11. Tenders shall be invited for the export refund provided for in Article 4 of Regulation (EC) No 1501/95.2. The tendering procedure shall concern common wheat for export to all third countries except Poland, Estonia, Lithuania and Latvia.3. The invitation shall remain open until 22 May 2003. During this period weekly awards shall be made, for which the quantities and the time limits for the submission of tenders shall be as prescribed in the notice of invitation to tender.Notwithstanding Article 4(4) of Regulation (EC) No 1501/95, the time limit for the submission of tenders for the first partial invitation to tender shall be 6 June 2002.Article 2A tender shall be valid only if it relates to an amount of not less than 1000 tonnes.Article 3The security referred to in Article 5(3a) of Regulation (EC) No 1501/95 shall be EUR 12/t.Article 41. Notwithstanding Article 23(1) of Commission Regulation (EC) No 1291/2000, laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products(5), export licences issued under Article 8(1) of Regulation (EC) No 1501/95 shall, for the purpose of determining their period of validity, be deemed to have been issued on the day on which the tender was submitted.2. Export licences issued in connection with the invitations to tender pursuant to this Regulation shall be valid from their date of issue, as defined in paragraph 1, until the end of the fourth month following that of issue.Article 51. The Commission shall decide, pursuant to the procedure laid down in Article 23 of Regulation (EEC) No 1766/92:- to fix a maximum export refund, taking account in particular of the criteria laid down in Article 1 of Regulation (EC) No 1501/95,- to make no award.2. Where a maximum export refund is fixed, the contract shall be awarded to the tenderer or tenderers whose bids are equal to or lower than the maximum refund.Article 6Tenders submitted must reach the Commission through the intermediary Member States, at the latest one and a half hours after expiry of the period for the weekly submission of tenders as specified in the notice of invitation to tender. They must be communicated in the form indicated in Annex I, to the telex or fax numbers in Annex II.If no tenders are received, Member States shall inform the Commission of this within the time limit indicated in the preceding paragraph.Article 7The time limits fixed for the submission of tenders shall correspond to Belgian time.Article 8This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 May 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 147, 30.6.1995, p. 7.(4) OJ L 89, 29.3.2001, p. 16.(5) OJ L 152, 24.6.2000, p. 1.ANNEX IWeekly tender for the refund for the export of common wheat to all third countries except Poland, Estonia, Lithuania and Latvia(Regulation (EC) No 899/2002)>PIC FILE= "L_2002142EN.001302.TIF">ANNEX II>TABLE>